         Case 4:19-cr-00547-BSM Document 30 Filed 04/14/20 Page 1 of 1
                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

UNITED STATES OF AMERICA                  )                                    PLAINTIFF
                                          )
              vs.                         )      CASE NO. 4:19-00547 BSM
                                          )
JERRIC HALL                               )                                 DEFENDANT

                    MOTION FOR SUBSTITUTION OF COUNSEL

       It is respectfully requested that Tamera Deaver be substituted as appointed counsel

for the defendant herein, in order to more evenly distribute the workload within the Federal

Public Defender Office.

                                                 Respectfully submitted,

                                                 LISA G. PETERS
                                                 FEDERAL

>                                                Tamera Deaver
                                                 Bar Number 2010061
                                                 Assistant Federal Defender
                                                 The Victory Building, Suite 490
                                                 1401 West Capitol Avenue
                                                 Little Rock, AR 72201
                                                 (501) 324-6113
                                                 E-mail: tamera_deaver@fd.org


                                         For:    Jerric Hall, Defendant
